Name: Regulation (EEC) No 1102/75 of the Council of 28 April 1975 amending Regulation (EEC) No 766/68 as regards the suspension of the periodic fixing of export refunds to be granted on molasses and syrups
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  production;  beverages and sugar
 Date Published: nan

 30 . 4 . 75 Official Journal of the European Communities No L 110/ 1 I (Acts whose hnblicdtion is obli^iitoiy) REGULATION (EEC) No 1102/75 OF THE COUNCIL of 28 April 1975 amending Regulation (EEC) No 766/68 as regards the suspension of the periodic fixing of export refunds to be granted on molasses and syrups THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 1009/ 67/EEC (') of 18 December 1967 on the common organization of the market in sugar, as last amended by Regulation (EEC) No 2476/74 ( 2 ), and in particular Article 17(2) thereof ; Having regard to the proposal from the Commission ; Whereas Articles 6 and 7 of Council Regulation ( EEC) No 766/68 (') of 18 June 1968 laying down general rules for granting export refunds on sugar, as last amended by Regulation ( EEC) No 881 /73 (4 ), provide that the refund and , as appropriate , the basic amount of the refund shall be fixed each month in respect of the products listed in Article 1 ( i)(c) and (d ) of Regula ­ tion No 1 009 /67/ EEC ; Whereas provision should be made for suspending the periodic fixing of the refund on molasses if it is found that no surplus of molasses in the Community is avail ­ able for export on the basis of the world market price ; and whereas the like provision should be made with regard to the basic amount of the refund for the products listed in Article 1(1 ) (d ) of Regulation No 1009 /67/ EEC for the case where no refund on white sugar in the natural state is fixed , HAS ADOPTED THIS REGULATION : Article 1 A subparagraph as follows is added to Article 6(1 ) of Regulation ( EEC) No 766/68 : ' However , such fixing may be suspended in accor ­ dance with the procedure laid down in Article 40 of Regulation No 1009/67/EEC if it is found that no surplus of molasses is available in the Commu ­ nity for export on the basis of world market prices . In such cases , without prejudice to Article 1 1 ( 2), no refund shall be granted .' Article 2 A subparagraph as follows is added to Article 7(1 ) of Regulation ( EEC) No 766/68 : ' However, such fixing may be suspended in accor ­ dance with the procedure laid down in Article 40 of Regulation No 1009/67/EEC whenever the peri ­ odic fixing of the refund on white sugar in the natural state is suspended . In such cases, without prejudice to Article 1 1 (2), no refund shall be granted .' Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the liurobean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 April 1975 . lor the Council The President M. A. CLINTON (') O ) No 308 . IS . 12 . 1967 , p. !. (') O'l No I. 264 , I. 10 . 1974 , p. 70 . ( ; ) O | No L 14 .?, 25 . 6 . I%X , p. ( ¢&gt;. (  ') O | No I. S6 , 31 . 1^73 , p. ?().